511 F.2d 527
89 L.R.R.M. (BNA) 2704, 77 Lab.Cas.  P 11,043
The OHIO MASONIC HOME, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 74--1640.
United States Court of Appeals,Sixth Circuit.
Feb. 25, 1975.

Hugh Barnett, Martin, Browne, Hull & Harper, Springfield, Ohio, for petitioner.
Elliott Moore, Sandra McCandless, Associate Gen. Counsel, N.L.R.B., Joseph E. Mayer, Peter G. Nash, John S. Irving, Jr., Patrick H. Hardin, Washington, D.C., for respondent.


1
Before PECK and MILLER, Circuit Judges, and HERMANSDORFER, District Judge.*

ORDER

2
This order is before the Court upon a petition of The Ohio Masonic Home to review an order of the National Labor Relations Board and upon the cross-petition of the Board to enforce the order.  The decision and order of the Board are reported at 205 NLRB No. 65.


3
Being fully advised in the premises, the Court concludes that the findings of fact of the Board are supported by substantial evidence on the record considered as a whole, and therefore,


4
It is ordered that the order of the National Labor Relations Board be and it hereby is enforced.



*
 Honorable Howard David Hermansdorfer, United States District Court for the Eastern District of Kentucky, sitting by designation